     Case 1:18-cv-01506-CCC-CA Document 108 Filed 06/15/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GLAVIN IVY,                                :   CIVIL ACTION NO. 1:18-CV-1506
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
             v.                            :
                                           :
SGT. JOHNSON, SGT. BENNING,                :
RENEE ZOBITNEE, LIZHU ZHONG,               :
ROBERT GIMBLE, LT. MORTON,                 :
ERIC FULLER, RACHAEL JONES,                :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 15th day of June, 2021, upon consideration of plaintiff’s

motion (Doc. 87) for reconsideration, and for the reasons set forth in the

accompanying Memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 87) for reconsideration is GRANTED in part and
             DENIED in part as follows:

             a. Plaintiff’s motion for reconsideration of the court Order denying his
                request for information pertaining to other inmates is DENIED.

             b. Plaintiff’s motion for reconsideration is GRANTED with respect to
                the following clarified discovery requests: the names of potential
                witnesses to the incident at issue, the names of plaintiff’s cellmates
                in the Restricted Housing Unit, and a redacted shower list, showing
                only plaintiff’s personal information. Defendants shall provide the
                requested information within thirty (30) days of the date of this
                Order.

             c. Plaintiff’s motion for reconsideration is DENIED with respect to his
                request for the name of every Hispanic inmate on his block.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
